Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 1/21/21 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 4-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2011/0150101) in view of Norkin et al. (US 2015/0215600) in view of Karaoguz et al. (US 2012/0050478).
Regarding claim 4, Liu et al. (hereinafter Liu) discloses an image processing apparatus (Liu, [0087], “FIG. 4 shows a basic structure of a High Definition Television (HDTV) Axi-Vision image collecting apparatus”) comprising:
a selection unit configured to select a depth image from a predetermined depth image viewpoint (Liu, [0068], “FIG. 16 shows a structure of a video collecting unit”. In addition, in paragraph [0187], “Step 520: Obtain a depth image at the known viewpoint”), from among depth images from a plurality of depth image viewpoints of a 3D model (Liu, [0122], “As shown in FIG. 7, on known viewpoint 1 and known viewpoint 2, images of a scene are obtained by an image collecting apparatus; a depth image collecting apparatus is placed on known viewpoint 1 to obtain depth images of the scene”. In addition, in paragraph [0085], “the 3D video images at different viewpoints can be obtained according to multiple color images obtained by the ordinary image collecting apparatus”), on a basis of a display image viewpoint of a display image (Liu, Fig. 7); and
a generation unit configured to generate the display image by using the depth image from the predetermined depth image viewpoint selected by the selection unit, and a color image of the 3D model (Liu, [0192], “Step 540: Reconstruct an image at a virtual viewpoint according to the color image at the known viewpoint and the parallax information”. In addition, in paragraph [0275], “a reconstructing apparatus 840, adapted to reconstruct an image at a virtual viewpoint according to the color image at the known viewpoint and the parallax information”),

Though Liu teaches a number of the plurality of depth image viewpoints (Liu, Fig. 2); Liu does not expressly disclose “the number of the plurality of depth image viewpoints is reduced from a number of obtained depth image viewpoints”;
Norkin et al. (hereinafter Norkin) discloses a number of a plurality of synthesized image viewpoints is reduced from a number of synthesized image viewpoints (Norkin, [0034-0035], “FIG. 7b illustrates that a view renderer can synthesize intermediate views with good quality, but in case of extrapolation, it is not known how far the views can be extrapolated without causing "bad" visual quality… FIG. 7c illustrates how a view renderer may use received information according to an exemplifying embodiment.  In this example it is determined which views, out of a set of potential synthesized views, that can be rendered with good quality”. Fig. 7c illustrates reduced the number of plurality of synthesized image viewpoints).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Norkin’s choosing appropriate view range in the 3D video system, as taught by Liu, as it could be used to achieve the predictable result of a number of the plurality of depth image viewpoints is reduced from a number of obtained depth image viewpoints. The motivation for doing so would have been preventing poor visual quality and in significant view synthesis artefacts.
Furthermore, Liu discloses the at least one color image of the 3D model used to generated the display image (Liu, [0085], “the 3D video images at different viewpoints can be obtained according to multiple color images obtained by the ordinary image collecting apparatus”); Liu as modified by Norkin does not expressly disclose “the number of the plurality of depth image viewpoints is reduced according 
Karaoguz et al. (hereinafter Karaoguz) discloses a number of the plurality of depth image viewpoints is reduced according to a relationship between the number of the plurality of depth image viewpoints and a number of color image viewpoints at least one color image of the 3D model used to generate the display image (Karagoguz, [0059], “Although the 3D images 206a-206d corresponding to the front view, the left view, the back view and the right view are illustrated in FIG. 2B, the invention may not be so limited”. In addition, in paragraph [0080], “In step 405, one or more 3D models of the object 201 corresponding to the determined one or more viewing angles may be generated by the processor 304 utilizing the stored plurality of 2D image frames and the stored corresponding depth information”. The plurality of 2D image frames and corresponding depth information based on determined one or more viewing angles are considered a number of the plurality of depth image viewpoints is reduced (i.e., less than the stored depth information) according to a relationship between the number of the plurality of depth image viewpoints and a number of color image viewpoints. In addition, the one or more 3D models (1B) is considered at least one color image of the 3D model used to generate the display image).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Karagoguz’s a plurality of 2D image frames and corresponding depth information to generate Liu as modified by Norkin’s 3D images of the object. The motivation for doing so would have been utilizing multiple 3D source views for generating 3D image.
Regarding claim 7, Liu discloses select the color image from the predetermined color image viewpoint of the 3D model (Liu, [0023], “obtaining a color image at a known viewpoint”), from among the color images from a plurality of color image viewpoints (Liu, [0019], “the video image data includes at least one depth image and at least two color images”), and the generation unit generates the display image by using the depth image from the predetermined depth image viewpoint and the color image 
Regarding claim 8, Liu discloses an image processing method to be performed by an image processing apparatus (Liu, [0014], “A 3D video communication method”. In addition, in paragraph [0087], “FIG. 4 shows a basic structure of a High Definition Television (HDTV) Axi-Vision image collecting apparatus”), the method comprising:
The steps recite in claim 8 are similar in scope to the functions recited in claim 4 and therefore are rejected under the same rationale.
Regarding claim 9, Liu as modified by Norkin and Karagoguz with the same motivation from claim 4 discloses the relationship between the number of the plurality of depth image viewpoints and the number of color image viewpoints is a magnitude relationship (Karagoguz, [0080], “utilizing the stored plurality of 2D image frames and the stored corresponding depth information”. The plurality of 2D image frames and the stored corresponding depth information specifies size is considered magnitude relationship).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2011/0150101) in view of Norkin et al. (US 2015/0215600) in view of Karaoguz et al. (US 2012/0050478), as applied to claim 4, in further view of Bares et al. (US 2013/0135315) in view of Hiroi (US 6,384,846).
Regarding claim 5, Liu teaches determines the plurality of depth image viewpoints on a basis of the viewpoint of the display image viewpoint of the display image (Liu, Fig. 7) and selects the depth image from the predetermined depth image viewpoint (Liu, [0024], “obtaining a depth image at the known viewpoint”); the unit is implemented via at least one processor (Liu, [0087], “FIG. 4 shows a basic structure of a High Definition Television (HDTV) Axi-Vision image collecting apparatus”); Liu as modified by Norkin and Karaoguz does not expressly disclose “determines priority of each of the plurality of viewpoints”;
Bares) discloses “determines priority of each of a plurality of viewpoints” (Bares, [0014], “a step of evaluating or ranking the quality of said candidate viewpoints as a function of at least one visual composition property of at least one previously recorded viewpoint”);
And Bares discloses select image on a basis of the priority determined (Bares, [0204], “In a step 102, the user selects a viewpoint”. In addition, in paragraph [0192], “using both the composition encoding of each viewpoint and the ranking of alternate viewpoints”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Bares’s computing of alternative suggested viewpoints and ranking the quality of the candidate viewpoints to select Liu’s depth image from a viewpoint. The motivation for doing so would have been computing one or more alternative viewpoints that represent visually distinct angles, shot distances, compositions, and style in a computer-generated virtual environment.
Furthermore, Liu as modified by Norkin, Karaoguz and Bares does not expressly disclose “resource information of the image processing apparatus”;
Hiroi discloses “resource information of an image processing apparatus” (Hiroi, col 6. 51-56, “a determination is made as to whether the calculated total load associated with rendering the images exceeds 100%.  That is, a determination is made as to whether or not the second CPU 114 can render all of the images which are to be displayed in the limited amount of time which is available for the task”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Hiroi’s calculating and allocating image rendering resource to select Liu as modified by Norkin, Karaoguz and Bares’s depth image from a viewpoint. The motivation for doing so would have been providing ability to allocating limited resources available for rendering images.
Regarding claim 6, Liu as modified by Norkin, Karaoguz and Bares with the same motivation from claim 5 discloses determines the priority such that higher priority is assigned to a depth image viewpoint closer to the display image viewpoint of the display image in terms of a position or an angle (Bares, [0023], “[0017] a virtual camera viewpoint is described by any one or more of the following properties: position of a virtual camera relative to a coordinate system, the orientation of a virtual camera relative to a coordinate system… evaluating or ranking the quality of said candidate viewpoints as a function of at least one visual composition property of at least one previously recorded viewpoint”. The visual composition property is defined based on position of a virtual camera relative to a coordinate system, the orientation of a virtual camera relative to a coordinate system).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272 - 7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KYLE ZHAI/Primary Examiner, Art Unit 2612